Citation Nr: 0706756	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  01-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied claims to reopen the issues of 
entitlement to service connection for paranoid schizophrenia 
and a bipolar disorder. 

Entitlement to service connection for paranoid schizophrenia 
was denied in a September 1997 rating decision.  Entitlement 
to service connection for a bipolar disorder was denied in an 
April 1998 rating decision.  As the appellant did not appeal 
either decision to the Board, each is final.  38 U.S.C.A. § 
7105 (West 2002).  Thus, regardless of any RO action, the 
current claims to reopen may be considered on the merits only 
if new and material evidence has been submitted, as to 
paranoid schizophrenia, since the September 1997 rating 
decision, and as to a bipolar disorder, since the April 1998 
rating decision.  38 U.S.C.A. § 5108 (West 1998); 38 C.F.R. § 
3.156 (2001).

The Board remanded the veteran's case to the RO in December 
2003 and, once again, in July 2005.


FINDINGS OF FACT

1.  In a September 1997 rating decision entitlement to 
service connection for paranoid schizophrenia was denied, and 
the veteran did not appeal.

2.  In an April 1998 rating decision entitlement to service 
connection for a bipolar disorder was denied, and the veteran 
did not appeal.

3.  Evidence received since the September 1997 and April 1998 
RO denials does not raise a reasonable possibility of 
changing the prior outcomes for either issue on appeal.
CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for paranoid 
schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 
1998); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a bipolar 
disorder is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; new and material evidence sufficient to reopen a 
claim of entitlement to service connection; existence of a 
current disability; evidence of a nexus between service and 
the disability; the degree of disability; and the effective 
date of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. (West 2002). 

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2006) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

In a September 1997 rating decision, the veteran was notified 
he had been denied service connection for paranoid 
schizophrenia because there was no evidence of a nexus 
between military service and a mental disorder.  The veteran 
was provided notice of this finding in October 1997 
correspondence.  

In an April 1998 rating decision, a copy of which was 
provided to the appellant, the veteran was notified he had 
been denied service connection for a bipolar disorder because 
there was no evidence a bipolar disorder had been incurred or 
aggravated during military service, and because the record 
contained no evidence even showing that a current such 
disorder existed.   The veteran was provided notice of this 
finding in May 1998 correspondence.  

The record documents the fact that the veteran has received 
appropriate new and material evidence notice during and even 
prior to the pendency of his claims to reopen.  The 
amalgamation of pertinent evidence includes February 1998 
correspondence (as to the bipolar disorder claim), and, as to 
both claims, the February 2001 SOC, the November 2001 
supplemental statement of the case (SSOC), and August 2005 
correspondence.  These records together show that VA notified 
the veteran of the need to submit new and material evidence, 
and gave pertinent notice describing what evidence was 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  Subsequently, the veteran had an 
opportunity to respond.  The claims were readjudicated in the 
September 2006 SSOC.  In sum, the RO considered the bases for 
the September 1997 and April 1998 denials and gave the 
veteran the functional equivalent of specifically tailored 
notice addressing those decisions.  Accordingly, further 
development along these lines is not required.

The Board acknowledges that complete notice did not occur 
prior to the rating decision at issue, and that the new and 
material regulation cited in August 2005 correspondence does 
not apply in this case given the fact that the appellant 
filed these claims prior to August 2001.  Outweighing these 
deficiencies, however, is the fact that the veteran was 
provided the applicable new and material regulation on 
multiple occasions, in the February 2001 SOC and in the 
November 2001 SSOC.  

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the Court has 
recently held that an SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding that a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  
Significantly, Mayfield III also holds that VCAA notification 
does not require an analysis of the evidence already 
contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield III, at 4-5.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (adhering 
strictly to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in April 2005 correspondence, among other 
documents of record, otherwise fulfills the provisions of 38 
U.S.C.A. § 5103(a) to include any failure to provide notice 
of the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal is harmless because the 
evidence preponderates against appellant's claims to reopen 
for service connection, and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA and non-VA treatment records have 
been procured, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 

Hence, the Board finds that VA has fulfilled its statutory 
duty to assist the veteran.

The Claims

The veteran contends that his paranoid schizophrenia and a 
bipolar disorder are due to military service.  In September 
1997 and April 1998 RO decisions, respectively, service 
connection was denied for paranoid schizophrenia and a 
bipolar disorder.  The Board agrees with the RO's January 
2001 rating decision that new and material evidence has not 
been presented or secured for either claim.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1998).

"New and Material" evidence is evidence which has not been 
previously submitted, which is not cumulative or redundant, 
and which, by itself or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's September 1997 decision as to the paranoid 
schizophrenia claim, and since the RO's April 1998 decision 
as to the bipolar disorder claim.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in September 1997 consisted of service 
medical records, as well as post-service VA treatment and 
examination records; likewise, this evidence was available in 
April 1998.  The veteran's October 1977 entrance physical 
examination did not reveal any pertinent history, complaints, 
or observations.  The service medical records showed a 
February1986 diagnosis of anxiety in connection with his 
year-and-a-half history of urinary problems including 
incontinence and pain; and a diagnosis of anxiety in May 
1986.  There was also treatment for insomnia in March 1979 
and May 1986.  There was as well a July 1978 clinical note of 
a problem with his "nerves" since the 12th grade; no 
indication of a psychiatric disorder was made at that time.  
The veteran's January 1987 separation medical examination 
reported past problems sleeping after surgery the previous 
year but failed to show any diagnosis of a chronic 
psychiatric condition.  On his medical history form at 
separation, although it appears that the veteran at first 
checked "yes" to depression or excessive worry (and then 
initialed a "no"), the examiner noted that the claimant 
denied any depression or excessive worry.  The earliest post-
service evidence of record of a psychiatric condition is from 
a December 1995 VA treatment record.  More significantly, the 
evidence of record is devoid of evidence of a nexus, or link, 
between military service and either of the claimed 
psychiatric conditions.

Evidence received since the September 1997 and April 1998 RO 
denials consists of voluminous medical documentation of the 
fact that the veteran currently suffers from schizophrenia.  
This evidence essentially duplicates the evidence of a 
current diagnosis that was of record at the time of the 
previous denials.

The Board finds the newly acquired evidence supplied to the 
RO in furtherance of the claims to reopen to still reveal no 
competent evidence of an acquired or aggravated paranoid 
schizophrenia or bipolar disorder which is related to 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  
Accordingly, the newly received evidence proves nothing that 
was not previously shown, i.e., the veteran continues to be 
diagnosed for psychiatric problems due to disabilities he 
believes are service-connected without a medical opinion that 
any mental disorder was incurred or aggravated during 
military service.   This is not new evidence within the 
context of 38 C.F.R. § 3.156.  

The claims are denied.

In reaching the above conclusions, the Board has not 
overlooked the claimant's statements to VA, or those of his 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.

Of course, should the veteran secure competent evidence, such 
as a positive nexus opinion linking a current psychiatric 
disorder to service, or pertinent documentation of post-
service treatment closer in time to his 1987 discharge from 
military service, he or his representative should submit that 
evidence to VA.  His claim would then be reevaluated based on 
a new review of the evidence of record.  At this time, 
however, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 




ORDER

The application to reopen a claim of entitlement to service 
connection for paranoid schizophrenia is denied.

The application to reopen a claim of entitlement to service 
connection for a bipolar disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


